Name: 80/272/EEC: Council Decision of 10 December 1979 concerning the conclusion of the Bilateral Agreements resulting from the 1973 to 1979 trade negotiations
 Type: Decision
 Subject Matter: international trade;  international affairs;  tariff policy
 Date Published: 1980-03-17

 Important legal notice|31980D027280/272/EEC: Council Decision of 10 December 1979 concerning the conclusion of the Bilateral Agreements resulting from the 1973 to 1979 trade negotiations Official Journal L 071 , 17/03/1980 P. 0129 - 0175 Finnish special edition: Chapter 11 Volume 9 P. 0131 Greek special edition: Chapter 11 Volume 19 P. 0132 Swedish special edition: Chapter 11 Volume 9 P. 0131 Spanish special edition: Chapter 11 Volume 12 P. 0165 Portuguese special edition Chapter 11 Volume 12 P. 0165 [1] See page 1 of this Official journal.Council Decisionof 10 December 1979concerning the conclusion of the Bilateral Agreements resulting from the 1973 to 1979 trade negotiations(80/272/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,Having regard to the recommendation from the Commission,Whereas the 1973 to 1979 trade negotiations resulted in the first instance in Multilateral Agreements which were approved on behalf of the Community by Decision 80/271/EEC; whereas, furthermore, some of the reciprocal concessions and undertakings negotiated by the Community and certain countries participating in the negotiations are embodied in special Bilateral Agreements;Whereas the reciprocal concessions and undertakings contained in those Bilateral Agreements represent an acceptable result,HAS DECIDED AS FOLLOWS:Article 11. The following are hereby approved on behalf of the European Economic Community:- agreement reached in, Paris on 15 June 1979 between certain participants in the Agreement on Trade in Civil Aircraft (EEC, Canada, Japan, Sweden, United States) on reciprocal negotiating rights in case of withdrawal of tariff concessions;- exchange of letters between the United States and the Community on possible extension of restrictive procurement practices in the USA and reserve by the European Community on its application of the Agreement on Government Procurement in this connection;- Arrangement between the United States and the Community concerning. cheeses;- exchange of letters between the European Economic Community and the United States concerning the poultry sector;- exchange of letters between the European Economic Community and the United States concerning rice;- exchange of letters between the European Economic Community and the United States concerning the elimination of the Wine Gallon Assessment;- exchange of letters between the European Economic Community and the United States concerning high quality beef;- exchange of letters between the European Economic Community and the United States concerning fresh, chilled and frozen beef;- exchange of letters between the European Economic Community and Canada concerning quality wheat;- Arrangement between Canada and the European Economic Community concerning cheese;- memorandum of understanding (results of bilateral negotiations between the delegations of New Zealand and the European Communities to the multilateral trade negotiations) with the following annexes:1. New Zealand supplementary tariff offer made in response to specific requests from the European Communities.2. New Zealand import licensing offer made in response to specific requests from the European Communities.3. Joint discipline arrangement between New Zealand and the Community concerning cheese.4. Arrangement concerning beef between New Zealand and the Community;- agreed record of conclusions reached in bilateral negotiations between the European Communities and Australia in the GATT multilateral trade negotiations, with the following annexes:1. Australian concessions to the Community:(a) tariff concessions,(b) attachment  "Fancy Cheese" concession,2. Arrangement between Australia and the Community concerning beef.3. Arrangement between Australia and the Community concerning cheese.4. Community tariff concessions.5. Arrangement on buffalo meat.- Arrangement concerning beef between the Argentine Republic and the Community;- Arrangement concerning beef between the Eastern Republic of Uruguay and the Community and letter relating to that Arrangement;- Arrangement concerning beef between the Hungarian People's Republic and the Community;- Arrangement concerning beef between the Socialist Republic of Romania and the Community;- Arrangement concerning beef between the Polish People's Republic and the Community.2. The texts of the agreements referred to in this Article are annexed to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to take such measures as are necessary to give effect to the undertakings entered into by the Community in the areas covered by the bilateral agreements listed in this Decision.Done at Brussels, 10 December 1979.For the CouncilThe PresidentT. Hussey--------------------------------------------------